Citation Nr: 0938742	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-28 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a stroke for the period from 
April 10, 1998 to July 14, 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Columbia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO) which assigned an initial 
disability evaluation of 10 percent for both the Veteran's 
hypertension and residuals of a stroke.  A March 2005 Board 
decision had granted service connection for each of those 
disabilities.

A November 2006 rating decision increased the Veteran's 
disability evaluation to 100 percent for his residuals of a 
stroke.  This rating was effective as of July 14, 2006.

The Veteran was found to be incompetent in a July 2007 rating 
decision.


FINDINGS OF FACT

1.  The Veteran's diastolic blood pressure has not been 
predominantly 110 or more and his systolic blood pressure has 
not been predominately 200 or more throughout the course of 
this appeal.

2.  The residuals of a stroke were manifested by mild left-
sided facial paralysis and mild vascular dementia prior to 
February 23, 2006; there is no objective evidence of motor 
loss, loss of innervation of facial muscles, dysphagia, 
depressed or anxious mood, panic attacks, or sleep 
impairment.

3.  Beginning February 23, 2006, the residuals of a stroke 
were manifested by dementia and symptoms resulting in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, DC 7101 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a stroke were not met prior to 
February 23, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 
4.104, DCs 8007, 8205, 9305 (2009).


3.  The criteria for a 100 percent disability rating for 
residuals of a stroke beginning on February 23, 2006 have 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.104, 
DCs 8007, 8205, 9326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The Veteran has not 
alleged such prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records, and some private treatment records have been 
obtained.  He has been afforded several VA examinations and 
sufficient medical opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield,  21 Vet. 
App. 505 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent evaluation is applicable for hypertensive 
vascular disease if diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
there is a history of diastolic pressure of predominantly 100 
or more and continuous medication is required for control 
blood pressure.  A 20 percent evaluation is warranted if 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more while a 40 percent 
evaluation is warranted if diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran's residuals of a stroke have been rated under the 
diagnostic code for an embolism of the brain vessels.  This 
code provides a 100 percent rating for the vascular 
conditions for six months, and then a minimum rating of 10 
percent thereafter for any residuals.  38 C.F.R. § 4.124a, DC 
8007.

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. § 4.124a, which provides that, with the exceptions 
noted, disability from the following diseases and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is supposed to be given to 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Residuals of the Veteran's stroke implicate the diagnostic 
code for paralysis of the fifth cranial (trigeminal) nerve 
due to his left-sided facial paralysis.  38 C.F.R. § 4.124a, 
DC 8205.  A 10 percent rating is warranted where the 
paralysis is "incomplete, moderate," a 30 percent rating is 
warranted where the paralysis is "incomplete, severe," and a 
50 percent rating is warranted where the paralysis is severe.  
A note following the diagnostic code provides that these 
ratings are dependent upon the relative degree of sensory 
manifestation or motor loss.

In addition, the Veteran's stroke also implicates the 
diagnostic code for vascular dementia.  Vascular dementia is 
rated under the VA's General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, DC 9305.  
 
A 10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Hypertension

In his January 1998 initial VA evaluation the Veteran's blood 
pressure was noted to be 186/100 and he was prescribed an ACE 
inhibitor.  It was noted to be 153/94 in a July 1998 VA 
treatment note, 148/90 in a December 1999 VA treatment note, 
160/94 in a January 2001 VA treatment note and 142/88 in a 
May 2001 VA treatment note.

A September 2003 VA treatment note indicates that the 
Veteran's blood pressure was 170/99 and that he was 
prescribed Metoprolol to treat this condition.

The Veteran's blood pressure was noted to be 199/104 in a 
June 2005 VA treatment note, 184/102 in an August 2005 VA 
treatment note, 182/101 in a December 2005 VA treatment note, 
168/104 in a February 2006 VA treatment note, and 197/101 in 
a March 2006 VA treatment note.  His blood pressure was noted 
be 191/105 at the beginning of an April 2006 appointment and 
160/99 at the end of this appointment, with the examiner 
confirming that the Veteran had taken Metoprolol that 
morning.  A May 2006 private hospitalization note indicated 
that his blood pressure was 165/95.

A September 2006 VA hypertension examination noted that the 
Veteran was currently prescribed Metoprolol, Lisinopril and 
Hydrochlorothiazide (HCTZ).  His blood pressure was noted to 
be 168/80, 168/80 and 170/80.

An October 2006 VA telephone contact note shows that the 
Veteran's wife reported that his blood pressure was 210/99 
and 206/176.

The Veteran's VA home health nurse reported that she had 
recorded blood pressure readings of 140/96, 170/100, 160/100 
and 150/100 in December 2006.  He had run out of Lisinopril 
and the nurse was requesting a refill of this medication.

In order for the Veteran to be afforded a disability 
evaluation in excess of 10 percent, his systolic blood 
pressure must be predominantly 200 or more or his diastolic 
blood pressure must be predominately 110 or more.  There is 
only one instance during this appeal period in which his 
diastolic blood pressure exceeded 110 and one instance during 
which his systolic blood pressure exceeded 200.  It cannot 
therefore be said that the Veteran's blood pressure 
predominately exceeds those requirements.

As the Veteran's diastolic blood pressure has not been 
predominantly 110 or more, nor has his systolic blood 
pressure been predominantly 200 or more, the weight of the 
evidence is against a schedular rating in excess of 10 
percent at any time during the claims period.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7.

Stroke Residuals

The Veteran's representatives argued in its December 2007 and 
September 2009 Informal Hearing Presentations that the 
evidentiary record supports the assignment of a total 
disability evaluation prior to July 14, 2006 for residuals of 
a stroke.

The Veteran suffered a cerebrovascular accident (CVA) in June 
1996.  He was admitted in August 1996 following complaints of 
slurring speech, difficulty expressing himself, and balance 
difficulties.  A definite speech disorder and left facial 
paralysis were noted.  An August 1996 magnetic resonance 
imaging (MRI) scan revealed new infarcts in the right 
parietal lobe and a CVA was diagnosed.  Outpatient physical 
therapy was recommended.

Left hemiparesis was noted in an August 2001 VA treatment 
note.

A September 2001 head computed tomography (CT) scan noted an 
impression of an old, right-sided CVA without evidence of 
acute disease.

A May 2003 VA treatment note indicates that the Veteran spoke 
slowly and quietly, that he experienced some left-sided 
weakness after his CVA, but that he was able to walk and to 
function "fairly well."

The Veteran had no complaints of left sided weakness in March 
2004, during VA treatment.  His treating physician noted that 
he had recovered from this weakness.

An April 2004 VA examination reflected the Veteran's reports 
of reduced short-term memory, impotence and easy 
fatigability.  He reported that he walked once a week for 
exercise, generally walking for two miles.  He was noted to 
walk slowly but without a limp or stumbling, and that he 
spoke slowly and deliberately but intelligibly.  Physical 
examination noted "quite adequate and normal" grip strength 
bilaterally.  He was noted to be appropriately oriented to 
person, time and place.

An abnormal enhancing lesion in the right cerebellum most 
compatible with a subacute infarction was noted in a February 
2006 VA MRI.

A February 2006 VA head CT scan was negative for acute 
intracranial abnormalities and noted a remote watershed 
infarct in the right MCA distribution that was unchanged with 
ex vacuo dilatation.  Mild dementia due to a prior CVA was 
noted in a February 2006 VA treatment note.

A February 2006 neurology consultation reflected the 
Veteran's reports of increasing weakness and dizziness for 
the past four to six weeks.  This weakness was described as 
generalized, especially in both of his legs, and was 
exacerbated on standing.  Dizziness occurred when going from 
a sitting to a standing position.  He did not describe any 
focal weakness.   A couple of falls, including one on the day 
of the examination, were reported.  Numbness, parthesias, 
visual changes and dysphagia (difficulty swallowing) were 
denied.  

Physical examination revealed mild difficulty with rapid 
alternating movements and with the finger-nose-finger test on 
the left side.  His gait was noted to be mildly unsteady and 
he favored his left side.  The examiner noted that the recent 
CT scan did not show any new lesions and that this 
examination was essentially benign.  In addition, the 
examiner noted that the Veteran's recent dizziness could be 
associated with his recent prescription of Metoprolol and 
that a new stroke was unlikely.

Complaints of memory difficulties were noted in a March 2006 
VA mental health treatment note.  Depressed mood, anhedonia, 
mania or psychosis were denied.  Mental status examination 
noted little movement of the left side of the body and an 
abnormal accent that the Veteran's wife reported developed 
after his CVA

The assessments and diagnoses were vascular dementia, right 
MCA stroke, hypertension, diabetes and gout.  His functioning 
was noted to have been relatively stable for the past ten 
years; but with new complaints of dizziness and falls in the 
context of uncontrolled dementia.  The physician noted that 
no medication intervention was indicated and that the 
Veteran's medication compliance was questionable.  A cane for 
stability was requested.  His Global Assessment of Function 
was 30.

A May 2006 private admission summary shows that the Veteran's 
eye movements were conjugate and full range, that his facial 
expressions were symmetric, that he had mild left hemiparesis 
with pronator drift and a decrease in finger and foot 
tapping.  A tendency to fall to the left while standing up or 
during ambulation was also noted.  The physician noted that 
the Veteran was recovering from a left cerebellar stroke with 
ataxic hemiparesis, and that it was not clear whether his 
left-sided weakness stemmed from the current or previous 
CVAs.

A June 2006 private discharge summary indicates that the 
Veteran had suffered a left brain stem and cerebellar infarct 
prior to admission on May 27, 2006.  He was noted to be 
suffering from balance and safety difficulties at discharge 
and that he had reached a significant number of his 
rehabilitation goals, particular in his activities of daily 
living, despite these difficulties.

The Veteran was granted a 100 percent disability evaluation 
for residuals of his stroke in a November 2006 rating 
decision.  The basis of this determination was a stroke the 
Veteran reportedly had suffered on July 14, 2006.  This date 
was based on reports at the December 2006 VA examination.  
The record indicates that he was hospitalized for this stroke 
on May 27, 2006.  

The record also shows, however, that symptoms associated with 
the strokes appear to have been increasing when the Veteran 
was seen for VA treatment on February 23, 2006.  The severity 
of the increase was not fully described at that time; 
however, the March 2006, VA treatment record shows that he 
was assigned a GAF of 30 largely due to symptoms that were 
associated with the stroke, including dementia (on VA 
treatment in February 2006, the Veteran was noted to have 
dementia as the result of prior CVAs).  A GAF of 30 indicates 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or an inability to function in almost all areas.  
Dementia due to neurologic or medical conditions that results 
in total occupational and social impairment warrants a 100 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9326.

Prior to February 23, 2006 stroke, the evidentiary record 
suggests that the Veteran's stroke residuals manifested as 
mild left-sided facial paralysis and mild vascular dementia.  
Depressed mood, anhedonia or mania were denied.  The March 
2006 VA psychiatrist noted that his condition had been stable 
for approximately ten years

A disability evaluation in excess of 10 percent for facial 
paralysis is not warranted under DC 8205.  There is no 
medical evidence demonstrating objective motor loss, loss of 
innervation of facial muscles, or otherwise suggesting severe 
incomplete paralysis of his cranial nerve.  His speech was 
repeatedly noted to be slow but intelligible.  Accordingly, 
the Board finds that the Veteran's disability picture does 
not meet the criteria required for a 30 percent evaluation 
for paralysis of the left fifth cranial nerve.  38 C.F.R. § 
4.124a, DC 8205.

A disability evaluation in excess of 30 percent for vascular 
dementia is not warranted under DC 9305.  Prior to February 
23, 2006 there were essentially no findings of psychiatric 
impairment or impairment from dementia.  As late as February 
2006, the disability was described during treatment as mild.  
Hence the criteria for an evaluation in excess of 10 percent 
were not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, DC 
9305.

There are no periods between April 10, 1998 and February 23, 
2006 when this disability has approximated the criteria for 
an evaluation in excess of 10 percent.  Staged ratings are 
therefore not warranted and the weight of the evidence is 
against the grant of a higher schedular rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.   Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's hypertension manifested as elevated blood 
pressure that required continuous medication to treat the 
condition.  His stroke residuals manifested as mild left-
sided facial paralysis and mild vascular dementia prior to 
May 27, 2006.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

The question of entitlement to TDIU is moot for the period 
since February 23, 2006, when a 100 percent rating went into 
effect.  For the period from 1998 when service connection 
became effective, until February 22, 2006, the stroke 
residuals were reported to have essentially resolved and the 
Veteran had only mild hypertension.  There were no 
contentions or reports that the service connected 
disabilities rendered him unemployable during this period.  
Accordingly, further consideration of entitlement to TDIU is 
not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a stroke during the period from April 10, 1998 
to February 22, 2006 is denied.

Entitlement to an initial rating or 100 percent for residuals 
of a stroke beginning on February 23, 2006, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


